Motion Granted; Vacated and Remanded and Memorandum Opinion filed
October 6, 2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00948-CV


                       ERIC RAYE RIEGER, Appellant

                                        V.

                    ASHLEY NICOLE RAMSEY, Appellee

                   On Appeal from the 412th District Court
                          Brazoria County, Texas
                      Trial Court Cause No. 82302-CV


                 MEMORANDUM                     OPINION

      This is an appeal from a final judgment signed July 1, 2015.

      On September 20, 2016, appellant filed an unopposed motion to dismiss the
appeal pursuant to settlement, seeking to: (1) set aside the trial court’s June 12,
2015 default judgment as to Appellant Rieger without regard to the merits; (2) set
aside the trial court’s July 1, 2015 final judgment as to Appellant Rieger without
regard to the merits; (3) dismiss this appeal pursuant to the agreement of the
parties; and (4) remand this case to the trial court for entry of an Agreed Take
Nothing Final Judgment pursuant to the agreement of the parties. See Tex. R. App.
P. 42.1. The motion is granted.

      Accordingly, we vacate the judgments signed June 12, 2015, and July 1,
2015, without regard to the merits, and we remand the cause to the trial court for
rendition of judgment in accordance with the parties’ agreement.



                                                  PER CURIAM



Panel consists of Justices Busby, Donovan, and Brown.




                                        2